           Case 7:20-cv-00215-ADA Document 22 Filed 01/20/21 Page 1 of 3



                      IN THE UNITED STATES COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                           MIDLAND DIVISION

T.F. b/n/f LEAH F. & TED F.,                 §
and LEAH F. & TED F., individually,          §
      Plaintiffs,                            § Civil Action No. 7:20-cv-215-AA
vs.                                          §
                                             §
GREENWOOD INDEPENDENT                        §
SCHOOL DISTRICT and EDWARD                   §
ARIEL ELLIOTT, individually                  §
    Defendants.                              §

                                  SCHEDULING ORDER

      Pursuant to Federal Rule of Civil Procedure 16, T.F., by and through his next

friends and natural parents, Leah F. & Ted F. and Leah F. & Ted F, individually and

Defendants Greenwood Independent School District’s and Edward Ariel Elliott file

this Joint Proposed Scheduling Order and submit the following deadlines for

consideration by this Honorable Court:

      1.    A report on alternative dispute resolution in compliance with Rule CV-88

shall be filed by January 27, 2021.

      2.    The parties asserting claims for relief shall submit a written offer of

settlement to opposing parties by March 1, 2021, and each opposing party shall

respond, in writing, by April 1, 2021.

      3.    The parties shall file all motions to amend or supplement pleadings or to

join additional parties by N/A.



                                         1
           Case 7:20-cv-00215-ADA Document 22 Filed 01/20/21 Page 2 of 3



        4. All parties asserting claims for relief shall file their designation of testifying

experts and shall serve on all parties, but not file, the materials required by Federal

Rule of Civil Procedure 26(a)(2)(B) by July 14, 2021. Parties resisting claims for relief

shall file their designation of testifying experts and shall serve on all parties, but not

file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B) by August

14, 2021. All designations of rebuttal experts shall be filed within 14 days of receipt

of the report of the opposing expert.

        5. An objection to the reliability of an expert's proposed testimony under

Federal Rule of Evidence 702 shall be made by motion, specifically stating the basis

for the objection and identifying the objectionable testimony, not later than 15 days of

receipt of the written report of the expert's proposed testimony, or not later than days

of the expert's deposition, if a deposition is taken, whichever is later.

        6. The parties shall complete all discovery on or before October 13, 2021.

Counsel may by agreement continue discovery beyond the deadline, but there will be

no intervention by the Court except in extraordinary circumstances, and no trial

setting will be vacated because of information obtained in post-deadline discovery.

        7. All dispositive motions as defined in Rule CV-7(c) shall be filed no later

than November 10, 2021.

        8. This case is set for trial [docket call, or jury selection] on February 28,

2022.



                                           2
Case 7:20-cv-00215-ADA Document 22 Filed 01/20/21 Page 3 of 3



                                    January 20, 2021
                      Signed on: ____________________




                    ______________________________________
                    THE HONORABLE ALAN D. ALBRIGHT




                           3
